DETAILED ACTION
1.	Claims 1-2, 6, 19, 21, 30-34, 36-38, 40-43 are pending in the instant application. 
Claims 1-2, 6, 10, 12, 19, 21, 30-34, 36 in part, wherein R1 is alkylene-aryl or alkylene-heteroaryl are examined. Claims 37-38, 40-43 and the remaining subject matter of claims 1-2, 6, 10, 12, 19, 21, 30-34, 36 are withdrawn per 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.
2.	The rejection of claims 1-2, 6, 10, 12, 19, 21, 30-34, 36 under 35 U.S.C. 102(a) (1) and 102(a)(2) over Mahadevan et al., Chang et al. US 20070135383, Hong et al., Chang et al. US 20090239896, Chang et al., US 7666898, Goldfarb et al., De Gasparo et al., Balkenhohl et al.  is withdrawn in view of applicant’s amendment and argument.
3.			  New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 
1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
		Claims 1-2, 6, 10, 12, 19, 21, 30-34, 36 are rejected under 103(a) as being unpatentable over Lessing et al., Synlett (2007), 28(14), 1743-1747.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Lessing et al. discloses analogous compounds, which from the STN search is
	
    PNG
    media_image1.png
    234
    642
    media_image1.png
    Greyscale
. 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces butyl of the prior art compound with a t-butyl or straight or branched pentyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
A compound that differs only in molecular arrangement from the compounds disclosed in the prior art and which for which no unexpected properties of this compound are disclosed in the specification is unpatenable,  Ex parte KRUEGER AND HAYES, 121 USPQ 420, In re NORRIS, 84 USPQ 458, In re Hass 60 USPQ 552, which found a prima facia case of obviousness of 1-chloro-1-nitrobutane over 1-chloro-1-nitroisobutane taught in the prior art,  Ex parte Ullyot, 103 USPQ 185, which found a prima facia case of obviousness of 2-oxo-quinolines over a 1-oxo-isoquinoline taught in the prior art,  In re FINLEY, 81 USPQ 383 , which found a prima facia case of obviousness of 2-ethyl hexyl salicylate over octyl salicylate taught in the prior art.
Compounds that differ only by the presence or absence of an extra methylene group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologues.  The homologue is expected to be prepared by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methylene groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148, In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ; In re Druey, 138 USPQ 39.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
12/06/2021